DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the term “microcapules” should be spelled ‘microcapsules'.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 3-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knutson (US 20070037116 A1) in view of Fujifilm (Fujifilm Product Information Archived Webpage) 

For claim 1, Knutson teaches A bruxnostic device, [entire disclosure – see at least abstract] comprising: 
[20, 22, 26] configured to be received over a plurality of teeth of an individual, [entire disclosure] wherein the plurality of teeth is selected from  maxillary teeth, mandibular teeth, and a combination thereof; [¶¶42-44]; 
and a layer [22] of pressure-indicating film [Component 22 is identified as a sheet which, upon molding and trimming depicted in Fig. 10, can well and reasonably (under BRI) constitute a film; see also ¶99] enclosed within the plastic channel in a position relative to the plastic channel to be disposed between the maxillary teeth and the mandibular teeth of the individual when the plastic channel is received over the plurality of teeth, [Fig. 9 see esp. ¶¶93-101, ¶¶118-122], 
wherein the layer of pressure-indicating film produces a color indication in response to an applied activation pressure between the maxillary teeth and the mandibular teeth, [¶¶93-101, ¶¶118-122]. 

Knutson fails to teach the pressure indicating film including a developer sheet having a developer and a transfer sheet containing colored microcapsules; wherein the layer of pressure-indicating produces a color indication in response to an applied activation pressure between the maxillary teeth and the mandibular teeth, the applied activation pressure causing heating and melting of the developer sheet, release of developer from the developer sheet and a resulting increase in a permeability of the colored microcapsules that allows the developer to enter the microcapsules, thereby producing a change in color of the pressure- indicating film.
	Applicant provides support for such amended features from a commercially available product available at the time of filing (Fujifilm Prescale® film).   The pressure [see Archived Webpage dated 7/26/17 detailing Fujifilm Prescale® film from manufacturer website].  Accordingly, it would have been obvious to one of ordinary skill at the time the invention was filed to substitute the pressure-indicating film of Knutson for the Fujifilm Prescale® Film (i.e., the claimed film and corresponding function) as disclosed and made available by Fujifilm as it would only require the routine skill of simple substitution of one known element for another to obtain predictable results. See MPEP § 2143(I)(B). 

For claim 3, Knutson teaches the bruxnostic device of claim 1, wherein the pressure-indicating film is disposed generally perpendicular to a central axis of the plastic channel.  [E.g., Fig. 9 where capsules 46 (and/or their cross sections) can be understood to be “generally perpendicular” to an axis formed by 22 / 26.  ].

For claim 4, Knutson teaches the bruxnostic device of claim 1, where the pressure-indicating film produces the color indication in response to pressure exceeding a predetermined pressure threshold. ¶¶93-95.  [consider separately that this feature is also addressed by the incorporation of the Fujifilm film as relied on in claim 1 where the archived webpage details pressure indication from film in response to a predetermined threshold amount (i.e., a gradient corresponding to a color)].  

For claim 5, the combination of Knutson and Fujifilm teaches  the color indication is a color intensity in proportion to an amount of the pressure applied to the pressure-indicating film.  [e.g., see the archived Fujifilm webpage where color intensity is proportional to applied pressure].  As made obvious in claim 1. 

For claim 6, Knutson teaches the bruxnostic device of claim 5, wherein the color intensity varies in proportion to the amount of the applied pressure between a predetermined minimum pressure and a predetermined maximum pressure. ¶¶93-95. See esp. ¶94. See also ¶121.

For claim 7, Knutson teaches the bruxnostic device of claim 1, wherein the plastic channel is a thermoplastic material. ¶51. 

For claim 8, Knutson teaches the bruxnostic device of claim 1, wherein the plastic channel is an elastomeric material. ¶51. 

For claim 9, Knutson teaches the bruxnostic device of claim 1, wherein the plastic channel includes a portion of ethylene-vinyl acetate. ¶51. 

For claim 10, Knutson teaches the bruxnostic device of claim 1, wherein the plastic channel is form fit to contours of the plurality of teeth. ¶¶50-51.  Fig. 10. 

For claim 11, Knutson teaches the bruxnostic device of claim 1, wherein the plastic channel is clear to allow visual observation of the color indication produced in the enclosed pressure-indicating film. ¶53, ¶64, ¶95. 

For claims 12-14, the combination of Knutson and Fujifilm teaches, the pressure- indicating film produces a color indication with varying color intensity at applied pressures between 0 and 150 kg/cm2,  150 and 300 kg/cm2,  and greater than 300 kg/cm2 .  [see archived webpage depicting chart showing range of film pressure ranges encompassing 0 to 300 kg/cm2 where color indication varies in intensity for applied pressures].  As made obvious in claim 1.

For claim 15, Knutson teaches the bruxnostic device of claim 1, wherein the layer of pressure-indicating material is divided into a plurality of separate regions of pressure-indicating film. E.g., Figs. 5 and 10 necessarily have front and sides regions.  Consider also Fig. 10 with individual teeth having indications (teeth being regions) 58.  

Response to Arguments
Applicant’s arguments with respect to the prior art have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/Examiner, Art Unit 3791

/PATRICK FERNANDES/Primary Examiner, Art Unit 3791